Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
This office action is responsive to RCE filed on 03/25/2021. Claims 1, 13, and 20 are amended. Claims 1-20 are pending examination.	


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronning et al., (U.S. Patent No. 7617124) in view of Wong et al., (U.S. Patent Application Publication No. 20120210224).
	As to Claim 1, Ronning teaches a method for independent validation of asset serving performance, wherein the method is performed in a network that includes a Content Distribution Network (CDN) wherein the CDN retaining a plurality of assets available for download therefrom, the method comprising:providing an Asset Serving Template (AST) comprising a Uniform Resource Locator (URL) pointing to the asset (col. 8 line 22-23: URL identifies a file at server 205), wherein the URL is configured when being used in a download request of the asset from the CDN to effect recordation of the asset session identifier in association with an event logged in an event log associated with the CDN responsive to the download request; (col. 1 line 54-67: the user selects a URL (step 502). The selection of the URL typically occurs at a web site providing certain products for sale. Therefore, a user may electronically shop among various web sites and, upon viewing a product or file to be purchased, select an identifier corresponding to the file in order to select its URL. For example, a product may be identified by an icon displayed on a web page, and the user may select the icon in order to select a URL associated with it. Various types of file identifiers may be used to identify a file and possibly its network address or storage location. Examples include URLs or uniform resource identifiers (URIs), and using URLs provide for a common and standard file type identifier), (col. 9 lines 1-16: The displayed information is linked to a URL such that, even if the URL is not displayed, selection of the product or file identifier results in selection of the corresponding URL), and (col. 9 line 17-46: Upon detecting the selected URL, download processor 224 generates an order identifier for the selected file),whereby determining unique asset download request events of a given asset of the plurality of assets based on asset session identifiers corresponding to the given asset recorded in association with events logged in the event log is enabled; (col. 9 line 17-46: Upon detecting the selected URL, download processor 224 generates an order identifier for the selected file).
receiving an asset serving request, generated in response to a content request sent by a client device;
responsive to receiving the asset serving request, performing the following:
selecting an asset from the plurality of assets;
generating an asset session identifier corresponding to the asset and the asset serving request.
However Wong teaches receiving an asset serving request, generated in response to a content request sent by a client device; (0023: receives back from the content server… assets), and (0056: receives the favorites list from the proxy server 22, either automatically or upon user request, the list may only show those assets that are available for the selected content playback device. In this way, the favorites list of content items, assets),responsive to receiving the asset serving request, performing the following: (0023: receives back from the content server a list of items, assets),selecting an asset from the plurality of assets; (0053: selects a content item or other asset),generating an asset session identifier corresponding to the asset and the asset serving request; and (0053: selects a content item or other asset, a record is created in which the asset identifier (ID)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ronning to include generating an asset session identifier corresponding to the asset and the asset serving request of Wong. Motivation to do so comes from the knowledge well known in the art that generating an asset session identifier corresponding to the asset and the asset serving request would help in determining a more accurate content using session identifier and that would therefore make the method/system more accurate.

As to Claim 2, Ronning and Wong teach the method of claim 1.
wherein the unique asset download request events are used for validating a reported impression statistic of the given asset, wherein the reported impression statistic is provided by a third-party publishing system, whereby enabling verification of third-party impression statistics; (col. 3 lines 1-16: 39-50), (col. 3 lines 1-16: 56-64), (col. 5 lines 20-34).

As to Claim 3, Ronning and Wong teach the method of claim 1.
Ronning further teaches wherein the URL is further configured to prevent caching of the asset; (col. 3 lines 1-16: 39-50), (col. 3 lines 1-16: 56-64), (col. 5 lines 20-34).

As to Claim 4, Ronning and Wong teach the method of claim 1.
Ronning further teaches wherein the asset session identifier comprises encoding of asset data selected from the group consisting of: an asset identifier; (col. 3 lines 1-16: 39-50), (col. 3 lines 1-16: 56-64), (col. 5 lines 20-34),an asset file identification; (abstract: file identifier),an asset placement identification; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23),an asset campaign identification; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23),an asset owner identification; and (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23),any combination thereof; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

As to Claim 5, Ronning and Wong teach the method of claim 1.
Ronning further teaches wherein the asset session identifier comprises a unique or pseudo-unique session identification selected from the group consisting of: a client Internet Protocol (IP) address; a timestamp of the asset serving request; (col. 3 lines 31-38),a cookie header; (col. 12 lines 29-37),a client device identification; (col. 12 lines 18-32),the URL pointing to the asset of the AST; (col. 1 line 54-67: the user selects a URL (step 502). The selection of the URL typically occurs at a web site providing certain products for sale. Therefore, a user may electronically shop among various web sites and, upon viewing a product or file to be purchased, select an identifier corresponding to the file in order to select its URL. For example, a product may be identified by an icon displayed on a web page, and the user may select the icon in order to select a URL associated with it. Various types of file identifiers may be used to identify a file and possibly its network address or storage location. Examples include URLs or uniform resource identifiers (URIs), and using URLs provide for a common and standard file type identifier), (col. 9 lines 1-16: The displayed information is linked to a URL such that, even if the URL is not displayed, selection of the product or file identifier results in selection of the corresponding URL), and (col. 9 line 17-46: Upon detecting the selected URL, download processor 224 generates an order identifier for the selected file),a client user agent identification; (col. 3 lines 1-16: 39-50), (col. 3 lines 1-16: 56-64), (col. 5 lines 20-34),a Hypertext Transfer Protocol (HTTP) header of the asset serving request; a HTTP status code of a response to the asset serving request; (col. 3 lines 1-16: 39-50), (col. 3 lines 1-16: 56-64), (col. 5 lines 20-34),an amount of time for start of response to the asset serving request; (col. 3 lines 1-16: 39-50), (col. 3 lines 1-16: 56-64), (col. 5 lines 20-34),an amount of time for completion of response to the asset serving request; and (col. 3 lines 1-16: 39-50), (col. 3 lines 1-16: 56-64), (col. 5 lines 20-34),any combination thereof.

As to Claim 6, Ronning and Wong teach the method of claim 1.
wherein the AST further comprises at least one beacon URL configured for being accessed responsive to a predetermined condition being met to thereby cause logging of a beacon event, wherein the unique asset download request events are used for validating reported and/or logged beacon events for the given asset; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

As to Claim 7, Ronning and Wong teach the method of claim 1.
Ronning further teaches wherein the network comprises a third-party publisher system, wherein the asset serving request is issued by the third-party publisher system, wherein the third-party publisher system comprises an asset delivery component configured to access the CDN using the AST a plurality of times to deliver the asset to a user; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

As to Claim 8, Ronning and Wong teach the method of claim 7.
Ronning further teaches wherein the third-party publisher system is configured to ignore any beacon URLs comprised in the AST and configured for being accessed responsive to a predetermined condition being met to thereby cause logging of a beacon event, whereby the third-party publisher system preventing usage of beacon URLs for validating impression statistics provided by the third-party publisher system, wherein validation of impression statistics is enabled using the unique asset download request events; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

As to Claim 9, Ronning and Wong teach the method of claim 1.
Ronning further teaches determining, based on real-time analysis of the event log, to prevent asset serving in response to asset serving request from a first third-party publisher system, whereby selective real-time asset blocking is performed with respect to the first third-party publisher system, and whereby asset serving to a second third-party publisher continues uninterruptedly; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

As to Claim 10, Ronning and Wong teach the method of claim 1.
Ronning further teaches wherein at least one of the plurality of assets is associated with a companion asset, wherein events logged or reported with respect to the companion asset are correlated with the unique asset download request events for validation; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

As to Claim 11, Ronning and Wong teach the method of claim 1.
Ronning further teaches further comprising computing a number of download requests based on the unique asset download request events in a timeframe, and comparing a number of reported events in the timeframe, wherein the reported events are reported based on actions of a third-party, whereby verifying or refuting the number of reported events provided by the third-party; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).
As to Claim 12, Ronning and Wong teach the method of claim 1.
Ronning further teaches further comprising matching each of the unique asset download request events with reported events, wherein the reported events are reported based on actions of a third-party, whereby verifying or refuting each of the reported events provided by the third-party; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

	As to Claim 13, Ronning teaches an apparatus having a processor and coupled memory, the apparatus being used for independent validation of asset serving performance, the apparatus being in communication with a network that includes a Content Distribution Network (CDN), wherein the CDN retaining a plurality of assets available for download therefrom, the processor being adapted to:provide an Asset Serving Template (AST) comprising a Uniform Resource Locator (URL) pointing to the asset, wherein the URL is configured when being used in a download request of the asset from the CDN to effect recordation of the asset session identifier in association with an event logged in an event log associated with the CDN responsive to the download request; (col. 1 line 54-67: the user selects a URL (step 502). The selection of the URL typically occurs at a web site providing certain products for sale. Therefore, a user may electronically shop among various web sites and, upon viewing a product or file to be purchased, select an identifier corresponding to the file in order to select its URL. For example, a product may be identified by an icon displayed on a web page, and the user may select the icon in order to select a URL associated with it. Various types of file identifiers may be used to identify a file and possibly its network address or storage location. Examples include URLs or uniform resource identifiers (URIs), and using URLs provide for a common and standard file type identifier), (col. 9 lines 1-16: The displayed information is linked to a URL such that, even if the URL is not displayed, selection of the product or file identifier results in selection of the corresponding URL), and (col. 9 line 17-46: Upon detecting the selected URL, download processor 224 generates an order identifier for the selected file),whereby determining unique asset download request events of a given asset of the plurality of assets based on asset session identifiers corresponding to the given asset recorded in association with events logged in the event log is enabled; (col. 9 line 17-46: Upon detecting the selected URL, download processor 224 generates an order identifier for the selected file).
Ronning does not teach receiving an asset serving request, generated in response to a content request sent by a client device;
responsive to receiving an asset serving request:
select an asset from the plurality of assets;
generate an asset session identifier corresponding to the asset and the asset serving request.
receiving an asset serving request, generated in response to a content request sent by a client device; (0023: receives back from the content server… assets), and (0056: receives the favorites list from the proxy server 22, either automatically or upon user request, the list may only show those assets that are available for the selected content playback device. In this way, the favorites list of content items, assets),responsive to receiving an asset serving request: (0023: receives back from the content server a list of items, assets),select an asset from the plurality of assets; (0053: selects a content item or other asset),generate an asset session identifier corresponding to the asset and the asset serving request; and (0053: selects a content item or other asset, a record is created in which the asset identifier (ID)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ronning to include generate an asset session identifier corresponding to the asset and the asset serving request of Wong. Motivation to do so comes from the knowledge well known in the art that generate an asset session identifier corresponding to the asset and the asset serving request would help in determining a more accurate content using session identifier and that would therefore make the method/system more accurate.

As to Claim 14, Ronning and Wong teach the apparatus of Claim 13.
Ronning further teaches wherein the unique asset download request events are used for validating a reported impression statistic of the given asset, wherein the reported impression statistic is provided by a third-party publishing system, whereby enabling verification of third-party impression statistics; (col. 3 lines 1-16: 39-50), (col. 3 lines 1-16: 56-64), (col. 5 lines 20-34).

As to Claim 15, Ronning and Wong teach the apparatus of Claim 13.
Ronning further teaches wherein the URL is further configured to prevent caching of the asset; (col. 3 lines 1-16: 39-50), (col. 3 lines 1-16: 56-64), (col. 5 lines 20-34).

As to Claim 16, Ronning and Wong teach the apparatus of Claim 13.
Ronning further teaches wherein the AST further comprises at least one beacon URL configured for being accessed responsive to a predetermined condition being met to thereby cause logging of a beacon event, wherein the unique asset download request events are used for validating reported and/or logged beacon events for the given asset; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

As to Claim 17, Ronning and Wong teach the apparatus of Claim 13.
Ronning further teaches wherein said processor being further adapted to:determine, based on real-time analysis of the event log, to prevent asset serving in response to asset serving request from a first third-party publisher system, whereby selective real-time asset blocking is performed with respect to the first third-party publisher system, and whereby asset serving to a second third-party publisher continues uninterruptedly; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

As to Claim 18, Ronning and Wong teach the apparatus of Claim 13.
Ronning further teaches wherein said processor being further adapted to compute a number of download requests based on the unique asset download request events in a timeframe, and compare a number of reported events in the timeframe, wherein the reported events are reported based on actions of a third-party, whereby verifying or refuting the number of reported events provided by the third-party; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

As to Claim 19, Ronning and Wong teach the apparatus of Claim 13.
wherein said processor being further adapted to match each of the unique asset download request events with reported events, wherein the reported events are reported based on actions of a third-party, whereby verifying or refuting each of the reported events provided by the third-party; (col. 1 lines 33-35), (col. 1 line 34), (col. 11 line 57-58), and (col. 8 line 22-23).

	As to Claim 13, Ronning teaches a non-transitory computer readable medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method for independent validation of asset serving performance, wherein the method being performed  in a network that includes a Content Distribution Network (CDN), wherein the CDN retaining a plurality of assets available for download therefrom, wherein the method comprising: (col. 1 lines 33-35: Various systems exist for distribution of files over the Internet upon purchase by users. With these systems, the user may shop for and purchase various products among web sites. The systems, in providing for electronic downloading of purchased files),providing an Asset Serving Template (AST) comprising a Uniform Resource Locator (URL) pointing to the asset, wherein the URL is configured when being used in a download request of the asset (col. 8 line 22-23: URL identifies a file at server 205), from the CDN to effect recordation of the asset session identifier in association with an event logged in an event log associated with the CDN responsive to the download request; (col. 1 line 54-67: the user selects a URL (step 502). The selection of the URL typically occurs at a web site providing certain products for sale. Therefore, a user may electronically shop among various web sites and, upon viewing a product or file to be purchased, select an identifier corresponding to the file in order to select its URL. For example, a product may be identified by an icon displayed on a web page, and the user may select the icon in order to select a URL associated with it. Various types of file identifiers may be used to identify a file and possibly its network address or storage location. Examples include URLs or uniform resource identifiers (URIs), and using URLs provide for a common and standard file type identifier), (col. 9 lines 1-16: The displayed information is linked to a URL such that, even if the URL is not displayed, selection of the product or file identifier results in selection of the corresponding URL), and (col. 9 line 17-46: Upon whereby determining unique asset download request events of a given asset of the plurality of assets based on asset session identifiers corresponding to the given asset recorded in association with events logged in the event log is enabled; (col. 9 line 17-46: Upon detecting the selected URL, download processor 224 generates an order identifier for the selected file).
Ronning does not teach receiving an asset serving request, generated in response to a content request sent by a client device;
responsive to receiving the asset serving request:
selecting an asset from the plurality of assets;
generating an asset session identifier corresponding to the asset and the asset serving request.
However Wong teaches receiving an asset serving request, generated in response to a content request sent by a client device; (0023: receives back from the content server… assets), and (0056: receives the favorites list from the proxy server 22, either automatically or upon user request, the list may only show those assets that are available for the selected content playback device. In this way, the favorites list of content items, assets),responsive to receiving the asset serving request: (0023: receives back from the content server a list of items, assets),selecting an asset from the plurality of assets; (0053: selects a content item or other asset),generating an asset session identifier corresponding to the asset and the asset serving request; and (0053: selects a content item or other asset, a record is created in which the asset identifier (ID)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ronning to include generating an asset session identifier corresponding to the asset and the asset serving request of Wong. Motivation to do so comes from the knowledge well known in the art that generating an asset session identifier corresponding to the asset and the asset serving request would help in determining a more accurate content using session identifier and that would therefore make the method/system more accurate.

NPL Reference
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “What Type of Marketing Assets Do I Need” describes “Marketing assets include materials such as emails, brochures, sales letters, blog posts, website content, videos and images. All of these assets can be used in marketing campaigns of various types, whether via traditional media sources or using Digital Marketing (DM) techniques such as social media or email marketing”.

	
Response to Arguments
4.	Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive. 
A.	With regards to applicant's arguments with respect to 35 U.S.C 102 arguments has been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621